In an action to recover damages for personal injuries, the defendants Metropolitan Suburban Bus Authority and Ralph Lebrón appeal and the defendant Dorothy Patterson separately appeals, as limited by their respective briefs, from so much of an order of the Supreme Court, Nassau County (Galasso, J.), entered April 30, 2002, as denied their motions for summary judgment dismissing the complaint insofar as asserted against them on the ground that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d).
Ordered that the order is affirmed, with one bill of costs.
While the medical evidence submitted by the defendants Metropolitan Suburban Bus Authority and Ralph Lebrón, and the defendant Dorothea Patterson, in support of their respective motions established prima facie that the plaintiff did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) (see Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]), the medical evidence submitted by the plaintiff in opposition to the motions raised a triable issue of fact (see Kraemer v Henning, 237 AD2d 492 [1997]; Beckett v Conte, 176 AD2d 774 [1991]). Santucci, J.P., Florio, S. Miller and Rivera, JJ., concur.